Case 16-11144-LSS   Doc 1620-1   Filed 08/16/20   Page 1 of 46




                        Exhibit A
        Case 16-11144-LSS      Doc 1620-1     Filed 08/16/20   Page 2 of 46




 JENNIFER
   KEOUGH
     CHIEF EXECUTIVE OFFICER AND CO-FOUNDER




I.      INTRODUCTION
        Jennifer Keough is Chief Executive Officer and a Founder of JND Legal Administration
        (“JND”). She is the only judicially recognized expert in all facets of class action
        administration - from notice through distribution. With more than 20 years of legal
        experience, Ms. Keough has directly worked on hundreds of high-profile and complex
        administration engagements, including such landmark matters as the $20 billion Gulf
        Coast Claims Facility, $10 billion BP Deepwater Horizon Settlement, $3.4 billion Cobell
        Indian Trust Settlement (the largest U.S. government class action settlement ever),
        $3.05 billion VisaCheck/MasterMoney Antitrust Settlement, $1.3 billion Equifax
        Data Breach Settlement, $1 billion Stryker Modular Hip Settlement, $600 million
        Engle Smokers Trust Fund, $215 million USC Student Health Center Settlement, and
        countless other high-profile matters. She has been appointed notice expert in many
        notable cases and has testified on settlement matters in numerous courts and before
        the Senate Committee for Indian Affairs.

        The only female CEO in the field, Ms. Keough oversees more than 200 employees
        at JND’s Seattle headquarters, as well as other office locations around the country.
        She manages all aspects of JND’s class action business from day-to-day processes
        to high-level strategies. Her comprehensive expertise with noticing, claims



                                                                                                  1
Case 16-11144-LSS      Doc 1620-1     Filed 08/16/20    Page 3 of 46


processing, Systems and IT work, call center, data analytics, recovery calculations,
check distribution, and reporting gained her the reputation with attorneys on both
sides of the aisle as the most dependable consultant for all legal administration
needs. Ms. Keough also applies her knowledge and skills to other divisions of JND,
including mass tort, lien resolution, government services, and eDiscovery. Given her
extensive experience, Ms. Keough is often called upon to consult with parties prior
to settlement, is frequently invited to speak on class action issues and has authored
numerous articles in her multiple areas of expertise.

Ms. Keough launched JND with her partners in early 2016. Just a few months later
she was named as the Independent Claims Administrator (“ICA”) in a complex BP
Solar Panel Settlement. Ms. Keough also started receiving numerous appointments
as notice expert and in 2017 was chosen to oversee a restitution program in Canada
where every adult in the country was eligible to participate. Also, in 2017, Ms. Keough
was named a female entrepreneur of the year finalist in the 14th annual Stevie Awards
for Women in Business. In 2015 and 2017, she was recognized as a “Woman Worth
Watching” by Profiles in Diversity Journal.

Since JND’s launch, Mrs. Keough has also been featured in numerous news sources.
In 2019, she was highlighted in an Authority Magazine article, “5 Things I wish
someone told me before I became a CEO,” and a Moneyish article, “This is exactly
how rampant ‘imposter syndrome’ is in the workforce.” In 2018, she was featured in
several Fierce CEO articles, “JND Legal Administration CEO Jennifer Keough aids law
firms in complicated settlements,” “Special Report―Women CEOs offer advice on
defying preconceptions and blazing a trail to the top,” and “Companies stand out with
organizational excellence,” as well as a Puget Sound Business Journal article, “JND
Legal CEO Jennifer Keough handles law firms’ big business.” In 2013, Mrs. Keough
appeared in a CNN article, “What Changes with Women in the Boardroom.”

Prior to forming JND, Ms. Keough was Chief Operating Officer and Executive Vice
President for one of the then largest administration firms in the country, where she
oversaw operations in several offices across the country and was responsible for all
large and critical projects. Previously, Ms. Keough worked as a class action business



                                                                                          2
Case 16-11144-LSS      Doc 1620-1     Filed 08/16/20   Page 4 of 46


analyst at Perkins Coie, one of the country’s premier defense firms, where she
managed complex class action settlements and remediation programs, including the
selection, retention, and supervision of legal administration firms. While at Perkins
she managed, among other matters, the administration of over $100 million in the
claims-made Weyerhaeuser siding case, one of the largest building product class
action settlements ever. In her role, she established a reputation as being fair in her
ability to see both sides of a settlement program.

Ms. Keough earned her J.D. from Seattle University. She graduated from Seattle
University with a B.A. and M.S.F. with honors.




                                                                                          3
      Case 16-11144-LSS      Doc 1620-1      Filed 08/16/20    Page 5 of 46




II.   LANDMARK CASES
      Jennifer Keough has the distinction of personally overseeing the administration of
      more large class action programs than any other notice expert in the field. Some of
      her largest engagements include the following:


      1. Allagas v. BP Solar Int’l, Inc.
           No. 14-cv-00560 (N.D. Cal.)

           Ms. Keough was appointed by the United States District Court for the Northern
           District of California as the Independent Claims Administrator (“ICA”) supervising
           the notice and administration of this complex settlement involving inspection,
           remediation, and replacement of solar panels on homes and businesses
           throughout California and other parts of the United States. Ms. Keough and
           her team devised the administration protocol and built a network of inspectors
           and contractors to perform the various inspections and other work needed to
           assist claimants. She also built a program that included a team of operators to
           answer claimant questions, a fully interactive dedicated website with on-line
           claim filing capability, and a team trained in the very complex intricacies of solar
           panel mechanisms. In her role as ICA, Ms. Keough regularly reported to the
           parties and the Court as to the progress of the administration. In addition to her
           role as ICA, Ms. Keough also acted as mediator for those claimants who opted
           out of the settlement to pursue their claims individually against BP. Honorable
           Susan Illston, recognized the complexity of the settlement when appointing
           Ms. Keough the ICA (December 22, 2016):

                The complexity, expense and likely duration of the litigation favors the
                Settlement, which provides meaningful and substantial benefits on a much
                shorter time frame than otherwise possible and avoids risk to class certification
                and the Class’s case on the merits...The Court appoints Jennifer Keough of JND
                Legal Administration to serve as the Independent Claims Administrator (“ICA”)
                as provided under the Settlement.



                                                                                                    4
Case 16-11144-LSS     Doc 1620-1      Filed 08/16/20   Page 6 of 46


2. Careathers v. Red Bull North America, Inc.
    No. 13-cv-0369 (KPF) (S.D.N.Y.)

    Due to the nature of this case, direct notice was impossible. Therefore,
    Ms. Keough assisted in the design of a publication notice and claims
    administration program intended to reach the greatest number of affected
    individuals. Due to the success of the notice program, the informational website
    designed by Ms. Keough and her team received an unprecedented 67 million
    hits in less than 24 hours. The Claims Administration program received over
    2 million claim forms submitted through the three available filing options:
    online, mail, and email. Judge Katherine Polk Failla approved the notice program
    (May 12, 2015) finding:

         …that the Notice to the Settlement Class… was collectively the best notice
         practicable under the circumstances of these proceedings of the matters set
         forth therein, and fully satisfies the requirements of Rule 23(c)(2)(B) of the
         Federal Rules of Civil Procedure, due process, and any other applicable laws.


3. Chester v. The TJX Cos.
    No. 15-cv-01437 (C.D. Cal.)

    As the notice expert, Ms. Keough proposed a multi-faceted notice plan designed
    to reach over eight million class members. Where class member information was
    available, direct notice was sent via email and via postcard when an email was
    returned as undeliverable or for which there was no email address provided.
    Additionally, to reach the unknown class members, Ms. Keough’s plan included
    a summary notice in eight publications directed toward the California class and
    a tear-away notice posted in all TJ Maxx locations in California. The notice effort
    also included an informational and interactive website with online claim filing
    and a toll-free number that provided information 24 hours a day. Additionally,
    associates were available to answer class member questions in both English
    and Spanish during business hours. Honorable Otis D. Wright, II approved the
    plan (May 14, 2018):




                                                                                          5
Case 16-11144-LSS      Doc 1620-1      Filed 08/16/20    Page 7 of 46


         ...the Court finds and determines that the Notice to Class Members was complete
         and constitutionally sound, because individual notices were mailed and/or
         emailed to all Class Members whose identities and addresses are reasonably
         known to the Parties, and Notice was published in accordance with this Court’s
         Preliminary Approval Order, and such notice was the best notice practicable.


4. Cobell v. Salazar
    No. 96 CV 1285 (TFH) (D. D.C.)

    As part of the largest government class action settlement in our nation’s history,
    Ms. Keough worked with the U.S. Government to implement the administration
    program responsible for identifying and providing notice to the two distinct but
    overlapping settlement classes. As part of the notice outreach program, Ms.
    Keough participated in multiple town hall meetings held at Indian reservations
    located across the country. Due to the efforts of the outreach program, over
    80% of all class members were provided notice. Additionally, Ms. Keough played
    a role in creating the processes for evaluating claims and ensuring the correct
    distributions were made. Under Ms. Keough’s supervision, the processing team
    processed over 480,000 claims forms to determine eligibility. Less than one
    half of 1 percent of all claim determinations made by the processing team were
    appealed. Ms. Keough was called upon to testify before the Senate Committee
    for Indian Affairs, where Senator Jon Tester of Montana praised her work in
    connection with notice efforts to the American Indian community when
    he stated: “Oh, wow. Okay… the administrator has done a good job, as your
    testimony has indicated, [discovering] 80 percent of the whereabouts of the
    unknown class members.” Additionally, when evaluating the Notice Program,
    Judge Thomas F. Hogan concluded (July 27, 2011):

         …that adequate notice of the Settlement has been provided to members of
         the Historical Accounting Class and to members of the Trust Administration
         Class…. Notice met and, in many cases, exceeded the requirements of F.R.C.P.
         23(c)(2) for classes certified under F.R.C.P. 23(b)(1), (b)(2) and (b)(3). The best
         notice practicable has been provided class members, including individual



                                                                                               6
Case 16-11144-LSS      Doc 1620-1      Filed 08/16/20    Page 8 of 46


         notice where members could be identified through reasonable effort. The
         contents of that notice are stated in plain, easily understood language and
         satisfy all requirements of F.R.C.P. 23(c)(2)(B).


5. Gulf Coast Claims Facility (GCCF)

    The GCCF was one of the largest claims processing facilities in U.S. history
    and was responsible for resolving the claims of both individuals and businesses
    relating to the Deepwater Horizon oil spill. The GCCF, which Ms. Keough
    helped develop, processed over one million claims and distributed more than
    $6 billion within the first year-and-a-half of its existence. As part of the GCCF,
    Ms. Keough and her team coordinated a large notice outreach program which
    included publication in multiple journals and magazines in the Gulf Coast
    area. She also established a call center staffed by individuals fluent in Spanish,
    Vietnamese, Laotian, Khmer, French, and Croatian.


6. Hernandez v. Experian Info. Solutions, Inc.
    No. 05-cv-1070 (C.D. Cal.)

    This case asserts claims in violation of the Fair Credit Reporting Act. The
    litigation dates back to 2005, when José Hernandez filed his original Class
    Action Complaint in Hernandez v. Equifax Info. Services, LLC, No. 05-cv-03996
    (N.D. Cal.), which was later transferred to C.D. Cal. and consolidated with
    several other related cases. In April 2009, a settlement agreement between
    Defendants and some plaintiffs was reached that would provide payments
    of damage awards from a $45 million settlement fund. However, after being
    granted final approval by the Court, the agreement was vacated on appeal by
    the United States Circuit Court of Appeals for the Ninth Circuit. The parties
    resumed negotiations and reached an agreement in April 2017. The settlement
    provided both significant monetary (approximately $38.7 million in non-
    reversionary cash) and non-monetary benefits. Ms. Keough oversaw the notice
    and administration efforts for the entire litigation. In approving the settlement
    and responding to objections about notice and administration expenses,
    Honorable David O. Carter, stated (April 6, 2018):


                                                                                         7
Case 16-11144-LSS     Doc 1620-1     Filed 08/16/20     Page 9 of 46


         The Court finds, however, that the notice had significant value for the Class,
         resulting in over 200,000 newly approved claims—a 28% increase in the
         number of Class members who will receive claimed benefits—not including
         the almost 100,000 Class members who have visited the CCRA section of the
         Settlement Website thus far and the further 100,000 estimated visits expected
         through the end of 2019. (Dkt. 1114-1 at 3, 6). Furthermore, the notice and
         claims process is being conducted efficiently at a total cost of approximately
         $6 million, or $2.5 million less than the projected 2009 Proposed Settlement
         notice and claims process, despite intervening increases in postage rates and
         general inflation. In addition, the Court finds that the notice conducted in
         connection with the 2009 Proposed Settlement has significant ongoing value
         to this Class, first in notifying in 2009 over 15 million Class members of their
         rights under the Fair Credit Reporting Act (the ignorance of which for most
         Class members was one area on which Class Counsel and White Objectors’
         counsel were in agreement), and because of the hundreds of thousands of
         claims submitted in response to that notice, and processed and validated by
         the claims administrator, which will be honored in this Settlement.


7. In re Air Cargo Shipping Servs. Antitrust Litig.
    No. 06-md-1775 (JG) (VVP) (E.D.N.Y.)

    This antitrust settlement involved five separate settlements. As a result, many
    class members were affected by more than one of the settlements, Ms. Keough
    constructed the notice and claims programs for each settlement in a manner
    which allowed for the comparison of claims data. Each claims administration
    program included claims processing, review of supporting evidence, and a
    deficiency notification process. The deficiency notification process included
    mailing of deficiency letters, making follow up phone calls, and sending emails
    to class members to help them complete their claim. To ensure accuracy
    throughout the claims process for each of the settlements, Ms. Keough created
    a process which audited many of the claims that were eligible for payment.




                                                                                            8
Case 16-11144-LSS     Doc 1620-1      Filed 08/16/20    Page 10 of 46


8. In re Classmates.com
    No. C09-45RAJ (W.D. Wash.)

     Ms. Keough managed a team that provided email notice to over 50 million
     users with an estimated success rate of 89%. When an email was returned as
     undeliverable, it was re-sent up to three times in an attempt to provide notice to
     the entire class. Additionally, Ms. Keough implemented a claims administration
     program which received over 699,000 claim forms and maintained three email
     addresses in which to receive objections, exclusions, and claim form requests.
     The Court approved the program when it stated:

          The Court finds that the form of electronic notice… together with the published
          notice in the Wall Street Journal, was the best practicable notice under the
          circumstances and was as likely as any other form of notice to apprise potential
          Settlement Class members of the Settlement Agreement and their rights to opt
          out and to object. The Court further finds that such notice was reasonable,
          that it constitutes adequate and sufficient notice to all persons entitled to
          receive notice, and that it meets the requirements of Due Process...


9. In re Equifax Inc. Customer Data Sec. Breach Litig.
    No. 17-md-2800-TWT (N.D. Ga.)

     JND was appointed settlement administrator, under Ms. Keough’s direction,
     for this complex data breach settlement valued at $1.3 billion with a class of
     147 million individuals nationwide. Ms. Keough and her team oversaw all aspects
     of claims administration, including the development of the case website which
     provided notice in seven languages and allowed for online claim submissions.
     In the first week alone, over 10 million claims were filed. Overall, the website
     received more than 200 million hits and the Contact Center handled well over
     100,000 operator calls. Ms. Keough and her team also worked closely with the
     Notice Provider to ensure that each element of the media campaign was executed
     in the time and manner as set forth in the Notice Plan.




                                                                                             9
Case 16-11144-LSS     Doc 1620-1      Filed 08/16/20     Page 11 of 46


     Approving the settlement on January 13, 2020, Judge Thomas W. Thrash, Jr.
     acknowledged JND’s outstanding efforts:

         JND transmitted the initial email notice to 104,815,404 million class
         members beginning on August 7, 2019. (App. 4, ¶¶ 53-54). JND later sent
         a supplemental email notice to the 91,167,239 class members who had not
         yet opted out, filed a claim, or unsubscribed from the initial email notice. (Id.,
         ¶¶ 55-56). The notice plan also provides for JND to perform two additional
         supplemental email notice campaigns. (Id., ¶ 57)…JND has also developed
         specialized tools to assist in processing claims, calculating payments, and
         assisting class members in curing any deficient claims. (Id., ¶¶ 4, 21). As a
         result, class members have the opportunity to file a claim easily and have that
         claim adjudicated fairly and efficiently...The claims administrator, JND, is highly
         experienced in administering large class action settlements and judgments,
         and it has detailed the efforts it has made in administering the settlement,
         facilitating claims, and ensuring those claims are properly and efficiently
         handled. (App. 4, ¶¶ 4, 21; see also Doc. 739-6, ¶¶ 2-10). Among other
         things, JND has developed protocols and a database to assist in processing
         claims, calculating payments, and assisting class members in curing any
         deficient claims. (Id., ¶¶ 4, 21). Additionally, JND has the capacity to handle
         class member inquiries and claims of this magnitude. (App. 4, ¶¶ 5, 42). This
         factor, therefore, supports approving the relief provided by this settlement.


10. In re General Motors LLC Ignition Switch Litig.
    No. 2543 (MDL) (S.D.N.Y.)

    GM Ignition Switch Compensation Claims Resolution Facility

    Ms. Keough oversaw the creation of a Claims Facility for the submission of
    injury claims allegedly resulting from the faulty ignition switch. The Claims
    Facility worked with experts when evaluating the claim forms submitted. First,
    the Claims Facility reviewed thousands of pages of police reports, medical
    documentation, and pictures to determine whether a claim met the threshold




                                                                                               10
Case 16-11144-LSS    Doc 1620-1     Filed 08/16/20   Page 12 of 46


    standards of an eligible claim for further review by the expert. Second, the
    Claims Facility would inform the expert that a claim was ready for its review.
    Ms. Keough constructed a database which allowed for a seamless transfer of
    claim forms and supporting documentation to the expert for further review.

    GM Ignition Switch Economic Settlement Claims Center

    Ms. Keough was also recently appointed the class action settlement administrator
    for the $120 million GM Ignition Switch settlement. On April 27, 2020, Honorable
    Jesse M. Furman approved the notice program designed by Ms. Keough and her
    team and the notice documents they drafted with the parties:

         The Court further finds that the Class Notice informs Class Members of the
         Settlement in a reasonable manner under Federal Rule of Civil Procedure
         23(e)(1)(B) because it fairly apprises the prospective Class Members of the
         terms of the proposed Settlement and of the options that are open to them in
         connection with the proceedings.

         The Court therefore approves the proposed Class Notice plan, and hereby
         directs that such notice be disseminated to Class Members in the manner set
         forth in the Settlement Agreement and described in the Declaration of the
         Class Action Settlement Administrator...


11. I n re Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf
     of Mexico, on April 20, 2010
    No. 2179 (MDL) (E.D. La.)

    Following the closure of the Gulf Coast Claims Facility, the Deepwater Horizon
    Settlement claims program was created. There were two separate legal
    settlements that provided for two claims administration programs. One of the
    programs was for the submission of medical claims and the other was for the
    submission of economic and property damage claims. Ms. Keough played a key
    role in the formation of the claims program for the evaluation of economic
    and property damage claims. Additionally, Ms. Keough built and supervised
    the back-office mail and processing center in Hammond, Louisiana, which was



                                                                                        11
Case 16-11144-LSS     Doc 1620-1     Filed 08/16/20    Page 13 of 46


    the hub of the program. The Hammond center was visited several times by
    Claims Administrator Pat Juneau -- as well as by the District Court Judge and
    Magistrate -- who described it as a shining star of the program.


12. I n re Stryker Rejuvenate and ABG II Hip Implant Products
     Liab. Litig.
    No. 13-2441 (MDL) (D. Minn.)

    Ms. Keough and her team were designated as the escrow agent and claims
    processor in this $1 billion settlement designed to compensate eligible U.S.
    Patients who had surgery to replace their Rejuvenate Modular-Neck and/or ABG
    II Modular-Neck hip stems prior to November 3, 2014. As the claims processor,
    Ms. Keough and her team designed internal procedures to ensure the accurate
    review of all medical documentation received; designed an interactive website
    which included online claim filing; and established a toll-free number to allow class
    members to receive information about the settlement 24 hours a day. Additionally,
    she oversaw the creation of a deficiency process to ensure claimants were notified
    of their deficient submission and provided an opportunity to cure. The program
    also included an auditing procedure designed to detect fraudulent claims and a
    process for distributing initial and supplemental payments. Approximately 95%
    of the registered eligible patients enrolled in the settlement program.


13. In re The Engle Trust Fund
    No. 94-08273 CA 22 (Fla. 11th Jud. Cir. Ct.)

    Ms. Keough played a key role in administering this $600 million landmark case
    against the country’s five largest tobacco companies. Miles A. McGrane, III,
    Trustee to the Engle Trust Fund recognized Ms. Keough’s role when he stated:

         The outstanding organizational and administrative skills of Jennifer Keough
         cannot be overstated. Jennifer was most valuable to me in handling numerous
         substantive issues in connection with the landmark Engle Trust Fund matter.
         And, in her communications with affected class members, Jennifer proved to
         be a caring expert at what she does.


                                                                                            12
Case 16-11144-LSS    Doc 1620-1      Filed 08/16/20    Page 14 of 46


14. In re Washington Mut. Inc., Sec. Litig.
    No. 08-md-1919 MJP (W.D. Wash.)

    Ms. Keough supervised the notice and claims administration for this securities
    class action which included three separate settlements with defendants totaling
    $208.5 million. In addition to mailing notice to over one million class members,
    Ms. Keough managed the claims administration program, including the review
    and processing of claims, notification of claim deficiencies, and distribution. In
    preparation for the processing of claims, Ms. Keough and her team established
    a unique database to store the proofs of claim and supporting documentation;
    trained staff to the particulars of this settlement; created multiple computer
    programs for the entry of class member’s unique information; and developed
    a program to calculate the recognized loss amounts pursuant to the plan of
    allocation. The program was designed to allow proofs of claim to be filed by
    mail or through an online portal. The deficiency process was established in
    order to reach out to class members who submitted incomplete proof of claims.
    It involved reaching out to claimants via letters, emails, and telephone calls.


15. In re Yahoo! Inc. Sec. Litig.
    No. 17-cv-373 (N.D. Cal.)

    Ms. Keough oversaw the notice and administration of this $80 million
    securities settlement. In approving the settlement, Judge Lucy H. Koh, stated
    (September 7, 2018):

         The Court hereby finds that the forms and methods of notifying the Settlement
         Class of the Settlement and its terms and conditions: met the requirements
         of due process, Rule 23 of the Federal Rules of Civil Procedure, and 15 U.S.C.
         § 78u-4(a)(7) (added to the Exchange Act by the Private Securities Litigation
         Reform Act of 1995); constituted the best notice practicable under the
         circumstances; and constituted due and sufficient notice to all persons and
         entities entitled thereto of these proceedings and the matters set forth herein,
         including the Settlement and Plan of Allocation.




                                                                                            13
Case 16-11144-LSS     Doc 1620-1      Filed 08/16/20    Page 15 of 46


16. Linneman v. Vita-Mix Corp.
    No. 15-cv-748 (S.D. Ohio)

    Ms. Keough was hired by plaintiff counsel to design a notice program regarding
    this consumer settlement related to allegedly defective blenders. The Court
    approved Ms. Keough’s plan and designated her as the notice expert for this
    case. As direct notice to the entire class was impracticable due to the nature
    of the case, Ms. Keough proposed a multi-faceted notice program. Direct
    notice was provided by mail or email to those purchasers identified through
    Vita-Mix’s data as well as obtained through third parties, such as retailers,
    dealers, distributors, or restaurant supply stores. To reach the unknown class
    members, Ms. Keough oversaw the design of an extensive media plan that
    included published notice in Cooking Light, Good Housekeeping, and People
    magazine and digital notice placements through Facebook/Instagram, Twitter,
    and Conversant, as well as a paid search campaign through Google and Bing. In
    addition, the program included an informational and interactive website where
    class members could submit claims electronically, and a toll-free number that
    provided information to class members 24 hours a day. When approving the
    plan, Honorable Susan J. Dlott stated (May 3, 2018):

         JND Legal Administration, previously appointed to supervise and administer
         the notice process, as well as oversee the administration of the Settlement,
         appropriately issued notice to the Class as more fully set forth in the Agreement,
         which included the creation and operation of the Settlement Website and more
         than 3.8 million mailed or emailed notices to Class Members. As of March
         27, 2018, approximately 300,000 claims have been filed by Class Members,
         further demonstrating the success of the Court-approved notice program.


17. Loblaw Card Program

    Jennifer Keough was selected by major Canadian retailer Loblaw and its counsel
    to act as program administrator in its voluntary remediation program as a
    result of a price-fixing scheme by some employees of the company involving




                                                                                              14
Case 16-11144-LSS      Doc 1620-1     Filed 08/16/20     Page 16 of 46


     bread products. The program offered a $25 Card to all adults in Canada who
     purchased bread products in Loblaw stores between 2002 and 2015. Some
     28 million Canadian residents were potential claimants. Ms. Keough and her
     team: (1) built an interactive website that was capable of withstanding hundreds
     of millions of “hits” in a short period of time; (2) built, staffed and trained a call
     center with operators available to take calls twelve hours a day, six days a
     week; (3) oversaw the vendor in charge of producing and distributing the cards;
     (4) was in charge of designing and overseeing fraud prevention procedures; and
     (5) handled myriad other tasks related to this high-profile and complex project.


18. New Orleans Tax Assessor Project
     After Hurricane Katrina, the City of New Orleans began to reappraise properties
     in the area which caused property values to rise. Thousands of property owners
     appealed their new property values and the City Council did not have the
     capacity to handle all the appeals in a timely manner. As a result of the large
     number of appeals, the City of New Orleans hired Ms. Keough to design a
     unique database to store each appellant’s historical property documentation.
     Additionally, Ms. Keough designed a facility responsible for scheduling and
     coordinating meetings between the 5,000 property owners who appealed
     their property values and real estate agents or appraisers. The database that
     Ms. Keough designed facilitated the meetings between the property owners
     and the property appraisers by allowing the property appraisers to review the
     property owner’s documentation before and during the appointment with them.


19. USC Student Health Ctr. Settlement
     No. 18-cv-04258-SVW (C.D. Cal.)

     JND was approved as the Settlement Administrator in this important $215
     million settlement that provides compensation to women who were sexually
     assaulted, harassed and otherwise abused by Dr. George M. Tyndall at the
     USC Student Health Center during a nearly 30-year period. Ms. Keough and
     her team designed a notice effort that included mailed and email notice to




                                                                                              15
Case 16-11144-LSS      Doc 1620-1      Filed 08/16/20     Page 17 of 46


     potential Class members, digital notices on Facebook, LinkedIn, and Twitter,
     an internet search effort, notice placements in USC publications/eNewsletters,
     and a press release. In addition, her team worked with USC staff to ensure
     notice postings around campus, on USC’s website and social media accounts,
     and in USC alumni communications, among other things. Ms. Keough ensured
     the establishment of an all-female call center, fully trained to handle delicate
     interactions, with the goal of providing excellent service and assistance to every
     woman affected. She also worked with JND staff handling lien resolution for
     this case. Preliminary approving the settlement, Honorable Stephen V. Wilson
     stated (June 12, 2019):

          The Court hereby designates JND Legal Administration (“JND”) as Claims
          Administrator. The Court finds that giving Class Members notice of the
          Settlement is justified under Rule 23(e)(1) because, as described above, the Court
          will likely be able to: approve the Settlement under Rule 23(e)(2); and certify the
          Settlement Class for purposes of judgment. The Court finds that the proposed
          Notice satisfies the requirements of due process and Federal Rule of Civil
          Procedure 23 and provides the best notice practicable under the circumstances.


20. Williams v. Weyerhaeuser Co.
     Civil Action No. 995787 (Cal. Super. Ct.)

     This landmark consumer fraud litigation against Weyerhaeuser Co. had over
     $100 million in claims paid. The action involved exterior hardboard siding
     installed on homes and other structures throughout the United States from
     January 1, 1981 to December 31, 1999 that was alleged to be defective and
     prematurely fail when exposed to normal weather conditions.

     Ms. Keough oversaw the administration efforts of this program, both when she
     was employed by Perkins Coie, who represented defendants, and later when
     she joined the administration firm handling the case. The claims program was
     extensive and went on for nine years, with varying claims deadlines depending
     on when the class member installed the original Weyerhaeuser siding. The




                                                                                                16
Case 16-11144-LSS    Doc 1620-1      Filed 08/16/20   Page 18 of 46


     program involved not just payments to class members, but an inspection
     component where a court-appointed inspector analyzed the particular
     claimant’s siding to determine the eligibility and award level. Class members
     received a check for their damages, based upon the total square footage of
     damaged siding, multiplied by the cost of replacing, or, in some instances,
     repairing, the siding on their homes. Ms. Keough oversaw the entirety of the
     program from start to finish.




                                                                                     17
       Case 16-11144-LSS      Doc 1620-1      Filed 08/16/20     Page 19 of 46




III.   JUDICIAL RECOGNITION
       Courts have favorably recognized Ms. Keough’s work as outlined above and by the
       sampling of judicial comments from other JND programs listed below.


       1. Judge Susan R. Bolton

           In re Banner Health Data Breach Litig., (April 21, 2020)
           No. 16-cv-02696 (D. Ariz.):

           Prior to the Final Approval Hearing, Class Counsel filed the original and supplemental
           Declaration of Jennifer M. Keough Regarding Notice Administration, confirming that
           the Notice Program was completed in accordance with the Parties’ instructions and
           the Preliminary Approval Order. Therefore, the Court is satisfied that Settlement Class
           Members were properly notified of their right to appear at the Final Approval Hearing
           in support of, or in opposition to, the proposed Settlement, the award of attorneys’ fees,
           costs, and expenses, and the payment of Service Awards to the Class Representatives.


       2. Judge Joan B. Gottschall

           In re Navistar MaxxForce Engines Mktg., Sales Practices and Products, (January 3, 2020)
           No. 14-cv-10318 (N.D. Ill.):

           In accordance with PTO 29 and subsequent orders, the settlement administrator,
           a corporation for which Jennifer Keough (“Keough” or “settlement administrator”)
           speaks, filed several declarations updating the court on the notice, opt-out, and
           claims process… the court finds that the settlement is fair, reasonable, and adequate.


       3. Judge Fernando M. Olguin

           Ahmed v. HSBC Bank USA, NA, (December 30, 2019)
           No. 15-cv-2057-FMO-SPx (N.D. Ill.):

           On June 21, 2019, the court granted preliminary approval of the settlement,
           appointed JND Legal Administration (“JND”) as settlement administrator… the court


                                                                                                        18
Case 16-11144-LSS     Doc 1620-1      Filed 08/16/20    Page 20 of 46


    finds that the class notice and the notice process fairly and adequately informed the
    class members of the nature of the action, the terms of the proposed settlement,
    the effect of the action and release of claims, the class members’ right to exclude
    themselves from the action, and their right to object to the proposed settlement...
    the reaction of the class has been very positive.


4. Honorable Steven I. Locke

    Donnenfield v. Petro, Inc., (December 4, 2019)
    No. 17-cv-02310 (E.D.N.Y.):

    WHEREAS, the Parties have agreed to use JND Legal Administration (“JND”), an
    experienced administrator of class action settlements, as the claims administrator
    for this Settlement and agree that JND has the requisite experience and expertise to
    serve as claims administrator; The Court appoints JND as the claims administrator
    for the Settlement.


5. Judge Sarah D. Morrison

    Blasi v. United Debt Serv., LLC, (November 5, 2019)
    No. 14-cv-0083 (S.D. Ohio):

    JND Class Action Administration (“JND”), the claims administrator, mailed 166,597
    notices to the class and had 10,377 notices returned as undeliverable. Id. at 6. Of
    those, JND re-mailed 2,306 to updated addresses. Id. 7. In addition, the website
    hosted 3,606 users who registered 10,170 page views. Id. As of August 14, 2019,
    JND had received 11,178 claim forms that remained under review. Id. Not one
    objection was lodged, and no one sought exclusion. Id… Through the postcard mailing
    and the website, the Court finds that the Class Representatives have utilized the
    best possible yet reasonable means to effectuate notice. Consequently, the Court
    holds that the Settlement Notice is sufficient.




                                                                                            19
Case 16-11144-LSS     Doc 1620-1      Filed 08/16/20    Page 21 of 46


6. Judge Cormac J. Carney

    In re ConAgra Foods Inc., (October 8, 2019)
    No. 11-cv-05379-CJC-AGR (C.D. Cal.):

    Following the Court’s preliminary approval, JND used a multi-pronged notice
    campaign to reach people who purchased Wesson Oils...As of September 19, 2019,
    only one class member requested to opt out of the settlement class, with another
    class member objecting to the settlement. The reaction of the class has thus been
    overwhelmingly positive, and this factor favors final approval.


7. Judge Teri L. Jackson

    Lee v. Hertz Corp., Dollar Thrifty Auto. Grp. Inc., (August 30, 2019)
    No. CGC-15-547520 (Cal. Super. Ct.):

    On April, 16, 2019, the Court issued Order Granting Plaintiffs’ Motion for Preliminary
    Approval of Class Action Settlement, in which the Court did the following…appointed
    JND Legal Administration as the Settlement Administrator…The manner and form
    of notice…was the best notice practicable under the circumstances, was valid, due,
    and sufficient notice to all members of the Settlement Class, and complied fully with
    California law and due process.


8. Judge Barbara Jacobs Rothstein

    Wright v. Lyft, Inc., (May 29, 2019)
    No. 17-cv-23307-MGC 14-cv-00421-BJR (W.D. Wash.):

    The Court also finds that the proposed method of distributing relief to the class is
    effective. JND Legal Administration (“JND”), an experienced claims administrator,
    undertook a robust notice program that was approved by this Court…




                                                                                             20
Case 16-11144-LSS     Doc 1620-1      Filed 08/16/20   Page 22 of 46


9. Judge J. Walton McLeod

    Boskie v. Backgroundchecks.com, (May 17, 2019)
    No. 2019CP3200824 (S.C. C.P.):

    The Court appoints JND Legal Administration as Settlement Administrator…The
    Court approves the notice plans for the HomeAdvisor Class and the Injunctive
    Relief Class as set forth in the declaration of JND Legal Administration. The Court
    finds the class notice fully satisfies the requirements of due process, the South
    Carolina Rules of Civil Procedure. The notice plan for the HomeAdvisor Class
    and Injunctive Relief Class constitutes the best notice practicable under the
    circumstances of each Class.


10. Honorable James Donato

    In re Resistors Antitrust Litig., (May 2, 2019)
    No. 15-cv-03820-JD (N.D. Cal.):

    The Court approves as to form and content the proposed notice forms, including
    the long form notice and summary notice, attached as Exhibits B and D to the
    Second Supplemental Declaration of Jennifer M. Keough Regarding Proposed
    Notice Program (ECF No. 534-3). The Court further finds that the proposed plan of
    notice – including Class Counsel’s agreement at the preliminary approval hearing
    for the KOA Settlement that direct notice would be effectuated through both U.S.
    mail and electronic mail to the extent electronic mail addresses can be identified
    following a reasonable search – and the proposed contents of these notices, meet
    the requirements of Rule 23 and due process, and are the best notice practicable
    under the circumstances and shall constitute due and sufficient notice to all persons
    entitled thereto.The Court appoints the firm of JND Legal Administration LLC as the
    Settlement Administrator.




                                                                                            21
Case 16-11144-LSS     Doc 1620-1      Filed 08/16/20    Page 23 of 46


11. Honorable Leigh Martin May

    Bankhead v. First Advantage Background Serv. Corp., (April 30, 2019)
    No. 17-cv-02910-LMM-CCB (N.D. Ga.):

    The Court appoints JND Legal Administration as Settlement Administrator… The
    Court approves the notice plans for the Class as set forth in the declaration of
    the JND Legal Administration. The Court finds that class notice fully satisfies the
    requirements of due process of the Federal Rules of Civil Procedure. The notice plan
    constitutes the best notice practicable under the circumstances of the Class.


12. Honorable P. Kevin Castel

    Hanks v. Lincoln Life & Annuity Co. of New York, (April 23, 2019)
    No. 16-cv-6399 PKC (S.D.N.Y.):

    The Court approves the form and contents of the Short-Form Notice and Long-Form
    Notice (collectively, the “Notices”) attached as Exhibits A and B, respectively, to the
    Declaration of Jennifer M. Keough, filed on April 2, 2019, at Docket No. 120…The
    form and content of the notices, as well as the manner of dissemination described
    below, therefore meet the requirements of Rule 23 and due process, constitute
    the best notice practicable under the circumstances, and shall constitute due and
    sufficient notice to all persons and entities entitled thereto…the Court approves the
    retention of JND Legal Administration LLC (“JND”) as the Notice Administrator.


13. Judge Cormac J. Carney

    In re ConAgra Foods Inc, (April 4, 2019)
    No. 11-cv-05379-CJC-AGR (C.D. Cal.):

    The bids were submitted to Judge McCormick, who ultimately chose JND Legal
    Administration to propose to the Court to serve as the settlement administrator.
    (Id. ¶ 65.) In addition to being selected by a neutral third party, JND Legal
    Administration appears to be well qualified to administer the claims in this case…
    The Court appoints JND Legal Administration as Settlement Administrator… JND




                                                                                              22
Case 16-11144-LSS     Doc 1620-1      Filed 08/16/20    Page 24 of 46


    Legal Administration will reach class members through a consumer media campaign,
    including a national print effort in People magazine, a digital effort targeting
    consumers in the relevant states through Google Display Network and Facebook,
    newspaper notice placements in the Los Angeles Daily News, and an internet search
    effort on Google. (Keough Decl. ¶ 14.) JND Legal Administration will also distribute
    press releases to media outlets nationwide and establish a settlement website and
    toll-free phone number. (Id.) The print and digital media effort is designed to reach
    70% of the potential class members. (Id.) The newspaper notice placements, internet
    search effort, and press release distribution are intended to enhance the notice’s
    reach beyond the estimated 70%. (Id.)


14. Honorable William J. McGovern, III, J.S.C.

    Atl. Ambulance Corp. v. Cullum and Hitti, (March 29, 2019)
    No. MRS-L-264-12 (N.J. Super. Ct.):

    The Court finds that the manner and form of notice set forth in the Settlement
    Agreement (Class Notice) was provided to the Settlement Class Members and
    Settlement Sub‑class Members by JND Legal Administration, the Court‑appointed
    Administrator of the Settlement…The Class Notice satisfied the requirements
    of due process and R. 4:32-2 and constitutes the best practicable notice under
    the circumstances.


15. Judge Edward M. Chen

    In re MyFord Touch Consumer Litig., (March 28, 2019)
    No. 13-cv-3072 (EMC) (N.D. Ca.):

    The parties have justified their choice of JND as Settlement Administrator… And the
    Court finds that the language of the class notice is appropriate and that the means
    of notice is the “best notice...practicable under the circumstances.”




                                                                                            23
Case 16-11144-LSS     Doc 1620-1     Filed 08/16/20    Page 25 of 46


16. Judge Jonathan Goodman

    Belanger v. RoundPoint Mortgage Servicing, (March 28, 2019)
    No. 17-cv-23307-MGC (S.D. Fla.):

    Class Counsel has filed with the Court a declaration from Jennifer M. Keough,
    Chief Executive Officer at JND Legal Administration, the independent third-party
    Settlement Administrator for the Settlement, establishing that the Mail Notice,
    Claim Form, and Claim Form Instructions were mailed to Noticed Class Members
    on December 12, 2018; the Settlement Website and IVR toll-free telephone
    number system were established on December 12, 2018; internet advertising
    was published beginning December 14, 2018; and the Publication Notice was
    published on January 7, 2019. Adequate Class Notice was given to the Noticed
    Class Members in compliance with the Settlement Agreement and the Preliminary
    Approval Order.


17. Judge Steven P. Shreder

    Chieftain Royalty Co. v. Marathon Oil Co., (March 8, 2019)
    No. 17-cv-334 (E.D. Okla.):

    The Court also approves the efforts and activities of the Settlement Administrator,
    JND Legal Administration, and the Escrow Agent, Signature Bank, in assisting with
    certain aspects of the administration of the Settlement, and directs them to continue
    to assist Class Representatives in completing the administration and distribution of
    the Settlement in accordance with the Settlement Agreement, this Judgment, any
    Plan of Allocation approved by the Court, and the Court’s other orders.


18. Judge Thomas S. Zilly

    Connolly v. Umpqua Bank, (February 28, 2019)
    No. C15-517 (TSZ) (W.D. Wash.):

    Notice of the proposed class action settlement and of the final approval hearing
    scheduled for February 21, 2019, was sent to all members of the Class in the manner




                                                                                            24
Case 16-11144-LSS     Doc 1620-1      Filed 08/16/20    Page 26 of 46


    described in the Declaration of Jennifer M. Keough, the Chief Executive Officer of
    JND Legal Administration, which is the Settlement Administrator for this matter…
    the methods of transmitting notices to class members, along with the maintenance
    of a dedicated website, were the best notice practicable under the circumstances
    and comported with Federal Rule of Civil Procedure 23 and the Due Process Clause
    of the United States Constitution.


19. Judge Kathleen M. Daily

    Podawiltz v. Swisher Int’l, Inc., (February 7, 2019)
    No. 16CV27621 (Or. Cir. Ct.):

    The Court appoints JND Legal Administration as settlement administrator…The
    Court finds that the notice plan is reasonable, that it constitutes due, adequate
    and sufficient notice to all persons entitled to receive notice, and that it meets the
    requirements of due process, ORCP 32, and any other applicable laws.


20. Honorable Robert W. Lehrburger

    Hines v. CBS Television Studios, (February 5, 2019)
    No. 17-cv-7882 (PGG) (S.D.N.Y.):

    Class Members were provided with the best notice practicable under the
    circumstances. The Court further finds that the Notice and its distribution comported
    with all constitutional requirements, including those of due process. No Cass Member
    opted out of or objected to the Settlement. Moreover, approximately 57% of Class
    Members returned the Claim form, which represents a substantial response from the
    Settlement Class…On August 24, 2018 the Court preliminary appointed JND as the
    Settlement Claims Administrator in this action. JND is an experienced administrator
    of Class Action settlements nationwide.




                                                                                             25
Case 16-11144-LSS     Doc 1620-1      Filed 08/16/20    Page 27 of 46


21. Judge Naomi Reice Buchwald

    In re LIBOR-Based Fin. Instruments Antitrust Litig., (December 20, 2018)
    No. 11-md-2262 (NRB) (S.D.N.Y.):

    The Court hereby finds that the forms and methods of notifying the Lender Class of
    the Settlements and their terms and conditions met the requirements of the United
    States Constitution (including the Due Process Clause), Rule 23 of the Federal Rules
    of Civil Procedure, and all other applicable law and rules; constituted the best notice
    practicable under the circumstances; and constituted due and sufficient notice to
    all Lender Class Members entitled thereto of these proceedings and the matters set
    forth herein, including the Settlements and Plan of Distribution.


22. Judge Kimberly E. West

    Reirdon v. Cimarex Energy Co., (December 18, 2018)
    No. 16-CIV-113 (KEW) (E.D. Okla.):

    The Court further finds that due and proper notice, by means of the Notice and
    Summary Notice, was given to the Settlement Class in conformity with the Settlement
    Agreement and Preliminary Approval Order…The Court also approves the efforts
    and activities of the Settlement Administrator, JND Legal Administration, and the
    Escrow Agent, Signature Bank, in assisting with certain aspects of the administration
    of the Settlement, and directs them to continue to assist Class Representative in
    completing the administration and distribution of the Settlement in accordance with
    the Settlement Agreement, this Judgment, any Plan of Allocation approved by the
    Court, and the Court’s other orders.


23. Honorable Kenneth J. Medel

    Huntzinger v. Suunto Oy, (December 14, 2018)
    No. 37-2018-27159 (CU) (BT) (CTL) (Cal. Super. Ct.):

    The Court finds that the Class Notice and the Notice Program implemented pursuant
    to the Settlement Agreement and Preliminary Approval Order constituted the best




                                                                                              26
Case 16-11144-LSS      Doc 1620-1       Filed 08/16/20     Page 28 of 46


    notice practicable under the circumstances to all persons within the definition of
    the Class and fully complied with the due process requirement under all applicable
    statutes and laws and with the California Rules of Court.


24. Judge Mark H. Cohen

    Liotta v. Wolford Boutiques, LLC, (November 30, 2018)
    No. 16-cv-4634 (N.D. Ga.):

    The Notice Program included written mail notice via post-card pursuant to addresses
    determined from a look-up on the telephone numbers using a historic look-up
    process designed to identify the owner of the relevant telephone numbers on July
    7, 2016 and September 2, 2016. Keough Decl. ¶¶ 3-4. The Claims Administrator
    used multiple databases to determine addresses and names of the cellular telephone
    owners at the time the text messages were sent. Keough Decl. ¶ 3. The Parties’
    filed evidence that the Claims Administrator provided notice in conformance with
    the Notice Program approved by the Court. Id. ¶ 4 & Ex. A; Settlement Agreement
    § C.4; Prelim. Approval Order at 16-17. This notice constituted the most effective
    and best notice practicable under the circumstances of the Settlement Agreement
    and the fairness hearing. The notice constituted due and sufficient notice for all
    other purposes to all persons entitled to receive notice.


25. Judge Kimberly E. West

    Cecil v. BP America Prod. Co., (November 19, 2018)
    No. 16-cv-410 (RAW) (E.D. Okla.):

    The form, content, and method of communicating the Notice of Settlement, together
    with the class settlement website referred to therein: (i) constituted the best notice
    practicable under the circumstances; (ii) constituted notice reasonably calculated,
    under the circumstances, to apprise potential Class Members of the pendency of the
    Litigation, the proposed Settlement Agreement, their right to exclude themselves from
    the proposed Settlement Agreement and resulting Settlement, their right to object to
    the same of any part thereof, and their right to appear at the Final Fairness Hearing; (iii)




                                                                                                   27
Case 16-11144-LSS      Doc 1620-1      Filed 08/16/20     Page 29 of 46


    was reasonable and constituted due, adequate, and sufficient notice to all persons and
    entities entitled to such notice; and (iv) met all applicable requirements of the Federal
    Rules of Civil Procedure, the Due Process Clause of the United States Constitution, the
    Due Process protection of the State of Oklahoma, and any other applicable law.


26. Honorable Thomas M. Durkin

    In re Broiler Chicken Antitrust Litig., (November 16, 2018)
    No. 16-cv-8637 (N.D. Ill.):

    The notice given to the Class, including individual notice to all members of the Class
    who could be identified through reasonable efforts, was the best notice practicable
    under the circumstances. Said notice provided due and adequate notice of the
    proceedings and of the matters set forth therein, including the proposed settlement
    set forth in the Settlement Agreement, to all persons entitled to such notice, and said
    notice fully satisfied the requirements of Rules 23(c)(2) and 23(e)(1) of the Federal
    Rules of Civil Procedure and the requirements of due process.


27. Honorable Beth Labson Freeman

    Wahl v. Yahoo! Inc., (November 15, 2018)
    No. 17-cv-2745 (BLF) (N.D. Cal.):

    The Settlement Class was provided with adequate notice of the settlement and
    an opportunity to object or opt out. The notice satisfied all applicable legal
    requirements, including those under Federal Rule of Civil Procedure 23 and the
    United States Constitution.


28. Honorable Tanya Walton Pratt

    Pierce v Anthem Ins. Cos., (November 13, 2018)
    No. 15-cv-00562-TWP-TAB (S. D. Ind.):

    The Court hereby finds and concludes that Notice and the Supplemental Notice
    was disseminated to members of the Settlement Class in accordance with the terms




                                                                                                28
Case 16-11144-LSS     Doc 1620-1      Filed 08/16/20    Page 30 of 46


    of the Agreement and that the Notice and its dissemination were in compliance
    with the Agreement and this Court’s Preliminary Approval. The Court further finds
    and concludes that the Notice implemented pursuant to the Settlement Agreement
    constitutes the best practicable notice; is notice that is reasonably calculated, under
    the circumstances, to apprise Class Members of the pendency of the Action, their
    right to accept, object to or exclude themselves from the proposed settlement and to
    appear at the fairness hearing; constitutes reasonable, due, adequate and sufficient
    notice to all persons entitled to receive notice; and meets all applicable requirements
    of the Federal Rules of Civil Procedure, the Due Process Clause of the United States
    Constitution and any Rules of the Court.


29. Judge Maren E. Nelson

    Granados v. County of Los Angeles, (October 30, 2018)
    No. BC361470 (Cal. Super. Ct.):

    JND’s Media Notice plan is estimated to have reached 83% of the Class. The
    overall reach of the Notice Program was estimated to be over 90% of the Class.
    (Keough Decl., at ¶12.). Based upon the notice campaign outlined in the Keough
    Declaration, it appears that the notice procedure was aimed at reaching as many
    class members as possible. The Court finds that the notice procedure satisfies due
    process requirements.


30. Judge Maren E. Nelson

    McWilliams v. City of Long Beach, (October 30, 2018)
    No. BC361469 (Cal. Super. Ct.):

    It is estimated that JND’s Media Notice plan reached 88% of the Class and the
    overall reach of the Notice Program was estimated to be over 90% of the Class.
    (Keough Decl., at ¶12.). Based upon the notice campaign outlined in the Keough
    Declaration, it appears that the notice procedure was aimed at reaching as many
    class members as possible. The Court finds that the notice procedure satisfies due
    process requirements.




                                                                                              29
Case 16-11144-LSS     Doc 1620-1      Filed 08/16/20   Page 31 of 46


31. Judge Cheryl L. Pollak

    Dover v. British Airways, PLC (UK), (October 9, 2018)
    No. 12-cv-5567 (E.D.N.Y.), in response to two objections:

    JND Legal Administration was appointed as the Settlement Claims Administrator,
    responsible for providing the required notices to Class Members and overseeing the
    claims process, particularly the processing of Cash Claim Forms…the overwhelmingly
    positive response to the Settlement by the Class Members, reinforces the Court’s
    conclusion that the Settlement is fair, adequate, and reasonable.


32. Judge Edward J. Davila

    In re Intuit Data Litig., (October 4, 2018)
    No. 15-CV-1778-EJD (N.D. Cal.):

    The Court appoints JND Legal Administration (“JND”) to serve as the Settlement
    Administrator…The Court approves the program for disseminating notice to Class
    Members set forth in the Agreement and Exhibit A thereto (herein, the “Notice
    Program”). The Court approves the form and content of the proposed forms of notice,
    in the forms attached as Attachments 1 through 3 to Exhibit A to the Agreement. The
    Court finds that the proposed forms of notice are clear and readily understandable
    by Class Members. The Court finds that the Notice Program, including the proposed
    forms of notice, is reasonable and appropriate and satisfies any applicable due
    process and other requirements, and is the only notice to the Class Members of the
    Settlement that is required.


33. Judge Michael H. Watson

    O’Donnell v. Fin. American Life Ins. Co., (August 24, 2018)
    No. 14-cv-01071 (S.D. Ohio):

    The Court finds that the Class Notice and the notice methodology implemented
    pursuant to this Settlement Agreement (as evidenced by the Declaration of Settlement
    Administrator Keough, JND Legal Administration): (1) constituted the best practicable




                                                                                            30
Case 16-11144-LSS      Doc 1620-1      Filed 08/16/20      Page 32 of 46


    notice; (2) constituted notice that was reasonably calculated, under the circumstances,
    to apprise Class Members of the terms of the Proposed Settlement, the available relief,
    the release of claims, their right to object or exclude themselves from the proposed
    Settlement, and their right to appear at the fairness hearing; (3) were reasonable and
    constitute due, adequate, and sufficient notice to all persons entitled to receive notice;
    and (4) met all applicable requirements of the Federal Rules of Civil Procedure, the
    Class Action Fairness Act, the United States Constitution (including the Due Process
    Clause), the Rules of the Court, and any other applicable law.


34. Judge Timothy J. Corrigan
    Finerman v. Marriott Ownership Resorts, Inc., (August 15, 2018)
    No. 14-cv-1154-J-32MCR (M.D. Fla.):

    Notice was given by Mail in accordance with the Settlement Agreement and the
    Preliminary Approval Order. The Class Notice, Claim Form, Preliminary Approval Order,
    Petition for Attorney’s Fees, and Settlement Agreement (without exhibits) were also
    posted on the Settlement Website at www.cruisefaresettlement.com. These forms of
    class notice fully complied with the requirements of Rule 23(c)(2)(B) and due process,
    constituted the best notice practicable under the circumstances, and were due and
    sufficient notice to all persons entitled to notice of the settlement of this lawsuit.


35. Honorable Kenneth J. Medel

    Huntzinger v. Suunto Oy, (August 10, 2018)
    No. 37-2018-27159 (CU) (BT) (CTL) (Cal. Super. Ct.):

    The Court finds that the notice to the Class Members regarding settlement of this
    Action, including the content of the notices and method of dissemination to the Class
    Members in accordance with the terms of Settlement Agreement, constitute the best
    notice practicable under the circumstances and constitute valid, due and sufficient
    notice to all Class Members, complying fully with the requirements of California
    Code of Civil Procedure § 382, California Civil Code § 1781, California Rules of
    Court Rules 3.766 and 3.769(f), the California and United States Constitutions, and
    any other applicable law.



                                                                                                 31
Case 16-11144-LSS     Doc 1620-1      Filed 08/16/20     Page 33 of 46


36. Honorable Thomas M. Durkin

    In re Broiler Chicken Antitrust Litig., (June 22, 2018)
    No. 16-cv-8637 (N.D. Ill.):

    The proposed notice plan set forth in the Motion and the supporting declarations
    comply with Rule 23(c)(2)(B) and due process as it constitutes the best notice that is
    practicable under the circumstances, including individual notice vial mail and email
    to all members who can be identified through reasonable effort. The direct mail
    and email notice will be supported by reasonable publication notice to reach class
    members who could not be individually identified.


37. Honorable Stanley R. Chesler

    Muir v. Early Warning Services, LLC, (June 13, 2018)
    No. 16-cv-00521 (D.N.J.):

    Notice to the Class required by Rule 23(e) of the Federal Rules of Civil Procedure
    has been provided in accordance with the Court’s Preliminary Approval Order,
    and such notice has been given in an adequate and sufficient manner; constitutes
    the best notice practicable under the circumstances; and satisfies Rule 23(e) and
    due process. The Court is informed the Mail Notice was sent by first class mail to
    approximately 211 Settlement Class Members by JND Legal Administration, the
    third-party Settlement Administrator.


38. Honorable Lewis A. Kaplan

    Cline v. TouchTunes Music Corp., (May 24, 2018)
    No. 14-CIV-4744 (LAK) (S.D.N.Y.):

    The Court finds that the Notice Program has been implemented by the Claims
    Administrator and Parties, and that such Notice Program, including of the utilized
    Notice Form, constitutes the best notice practicable under the circumstances and
    fully satisfied due process, the requirements of Rule 23 of the Federal Rules of Civil
    Procedure, and all other applicable laws.




                                                                                             32
Case 16-11144-LSS     Doc 1620-1      Filed 08/16/20   Page 34 of 46


39. Judge Janet T. Neff

    Sullivan v. Wenner Media LLC, (May 22, 2018)
    No. 16−cv−00960−JTN−ESC (W.D. Mich.):

    The Settlement Administrator completed the delivery of Class Notice according to
    the terms of the Agreement. The Class Notice given by the Settlement Administrator
    to the Settlement Class, which set forth the principal terms of the Agreement and
    other matters, was the best practicable notice under the circumstances.


40. Judge Maren E. Nelson

    Djoric v. Justin Brands, Inc., (March 12, 2018)
    No. BC574927 (Cal. Super. Ct.):

    Based on the number of claims submitted the Court concludes that the notice was
    adequate and the best available means under the circumstances.


41. Judge Federico A. Moreno

    Brna v. Isle of Capri Casinos and Interblock USA, LLC, (February 20, 2018)
    No. 17-cv-60144 (FAM) (S.D. Fla.):

    Class Counsel has filed with the Court a Declaration from JND Legal Administration,
    the independent third-party Settlement Administrator for the Settlement,
    establishing the Settlement Notice and Claim Form were delivered by email and
    mail to the class members on November 27, 2017 and December 4, 2017, the
    Settlement website was established on November 27, 2017, and Claim Forms
    were also available electronically on the website. Adequate notice was given to the
    Settlement Class Members in compliance with the Settlement Agreement and the
    preliminary approval order.




                                                                                          33
Case 16-11144-LSS     Doc 1620-1      Filed 08/16/20     Page 35 of 46


42. Honorable Percy Anderson

    Nozzi v. Housing Authority for the City of Los Angeles, (February 15, 2018)
    No. CV 07-380 PA (FFMx) (C.D. Cal.):

    The notice given in this case was reasonably calculated to reach the Damages Class…
    Finally, a notice was published in the L.A. Times for three consecutive weeks on
    August 18, 2017, August 25, 2017, and September 1, 2017, and a 30-day internet
    advertising campaign was launched on Facebook, Instagram, and Twitter to inform
    Class Members about the settlement. (Keough Decl. ¶ 12.) The Court therefore
    concludes that the notice procedures satisfied the requirements of Due Process and
    Federal Rule of Civil Procedure 23(e).


43. Judge Ann D. Montgomery

    In re Wholesale Grocery Prod. Antitrust Litig., (November 16, 2017)
    No. 9-md-2090 (ADM) (TNL) (D. Minn.):

    Notice provider and claims administrator JND Legal Administration LLC provided
    proof that mailing conformed to the Preliminary Approval Order in a declaration
    filed contemporaneously with the Motion for Final Approval of Class Settlement. This
    notice program fully complied with Fed. R. Civ. P. 23, satisfied the requirements of
    due process, is the best notice practicable under the circumstances, and constituted
    due and adequate notice to the Class of the Settlement, Final Approval Hearing and
    other matters referred to in the Notice.


44. Honorable Robert S. Lasnik

    Gragg v. Orange Cab Co., (October 5, 2017)
    No. C12-0576RSL (W.D. Wash.):

    The Settlement Administrator completed the delivery of Class Notice according to
    the terms of the Agreement. The Class Notice given by the Settlement Administrator
    to the Settlement Class, which set forth the principal terms of the Agreement and
    other matters, was the best practicable notice under the circumstances…The Class




                                                                                           34
Case 16-11144-LSS     Doc 1620-1      Filed 08/16/20   Page 36 of 46


    Notice given to the Settlement Class Members satisfied the requirements of Federal
    Rule of Civil Procedure 23 and the requirements of constitutional due process.


45. The Honorable Philip S. Gutierrez

    Harris v. Amgen, Inc., (April 4, 2017)
    No. CV 07-5442 PSG (PLAx) (C.D. Cal.):

    Class counsel retained JND to provide notice and administration services for this
    litigation. See generally Keough Decl. JND mailed 13,344 class action notices to
    class members by first-class mail on January 14, 2017. See Keough Decl., ¶ 6. If the
    mailings returned undeliverable, JND used skip tracing to identify the most updated
    addresses for class members. Id. To date, JND reports than only 179 notices are
    undeliverable. Id. ¶ 7. Moreover, as of March 21, 2017, the deadline for filing
    objections, JND had received no objections to the final settlement agreement. The
    lack of objections is an indicator that class members find the settlement to be fair,
    reasonable, and adequate.




                                                                                            35
      Case 16-11144-LSS             Doc 1620-1       Filed 08/16/20      Page 37 of 46




IV.   CASE EXPERIENCE
      Ms. Keough has played an important role in hundreds of matters throughout her career.
      A partial listing of her notice and claims administration case work is provided below.

       CASE NAME                                          CASE NUMBER               LOCATION

       Adair v. Michigan Pain Specialist, PLLC            14-28156-NO               Mich. Cir.

       Adkins v. EQT Prod. Co.                            10-cv-00037-JPJ-PMS       W.D. Va.

       Adzhikosyan v. Denver Mgmt.                        BC648100                  Cal. Super. Ct.

       Ahmed v. HSBC Bank USA, NA                         15-cv-2057-FMO-SPx        N.D. Ill.

       Allagas v. BP Solar Int’l, Inc.                    14-cv-00560 (SI)          N.D. Cal.

       Amin v. Mercedes-Benz USA, LLC                     17-cv-01701-AT            N.D. Ga.

       Andreas-Moses v. Hartford Fire Ins. Co.            17-cv-2019-Orl-37KRS      M.D. Fla.

       Anger v. Accretive Health                          14-cv-12864               E.D. Mich.

       Arthur v. Sallie Mae, Inc.                         10-cv-00198-JLR           W.D. Wash.

       Atkins v. Nat’l. Gen. Ins. Co.                     16-2-04728-4              Wash. Super. Ct.

       Atl. Ambulance Corp. v. Cullum & Hitti             MRS-L-264-12              N.J. Super. Ct.

       Backer Law Firm, LLC v. Costco Wholesale Corp. 15-cv-327 (SRB)               W.D. Mo.

       Baker v. Equity Residential Mgmt., LLC             18-cv-11175               D. Mass.

       Bankhead v. First Advantage Background             17-cv-02910-LMM-CCB       N.D. Ga.
       Services Corp.
       Barclays Dark Pool Sec. Litig.                     14-cv-5797 (VM)           S.D.N.Y.

       Barrett v. Nestle USA, Inc.                        18-cv-167-DPM             E.D. Ark.

       Belanger v. RoundPoint Mortgage Servicing          17-cv-23307-MGC           S.D. Fla.

       Beltran v. InterExchange, Inc.                     14-cv-3074                D. Colo.

       Bergman v. Thelen LLP                              08-cv-05322-LB            N.D. Cal.

       Bey v. Encore Health Res.                          19-cv-00060               E.D. Tex.

       BlackRock Core Bond Portfolio v. Wells Fargo       65687/2016                N.Y. Super. Ct.

       Blasi v. United Debt Serv., LLC                    14-cv-0083                S.D. Ohio

       Blocher v. Landry's Inc.                           14-cv-03213-MSS-JSS       M.D. Fla.

       Bobo v. LM Wind Power Blades (ND), Inc.            18-cv-230-DPM             E.D. Ark.

       Bollenbach Enters. Ltd. P’ship. v. Oklahoma        17-cv-134                 W.D. Okla.
       Energy Acquisitions




                                                                                                       36
Case 16-11144-LSS            Doc 1620-1       Filed 08/16/20      Page 38 of 46



 CASE NAME                                         CASE NUMBER               LOCATION

 Boskie v. Backgroundchecks.com                    2019CP3200824             S.C. C.P.

 Bradley v. Honecker Cowling LLP                   18-cv-01929-CL            D. Or.

 Briones v. Patelco Credit Union                   RG 16805680               Cal. Super. Ct.

 Brna v. Isle of Capri Casinos                     17-cv-60144 (FAM)         S.D. Fla.

 Broussard v. Stein Mart, Inc.                     16-cv-03247               S.D. Tex.

 Browning v. Yahoo!                                C04-01463 HRL             N.D. Cal.

 Call v. Shutterstock                              SCV-262841                Cal. Super. Ct.

 Calvert v. Xcel Energy                            17-cv-02458-RBJ           D. Colo.

 Cambridge v. Sheetz, Inc.                         17-cv-01649-JEJ           M.D. Pa.

 Careathers v. Red Bull North America, Inc.        13-cv-369 (KPF)           S.D.N.Y.

 Carmack v. Amaya Inc.                             16-cv-1884                D.N.J.

 Carson v. Cheers                                  17-2-29644-9              Wash. Super. Ct.

 Castro v. Cont’l Airlines, Inc.                   14-cv-00169               C.D. Cal.

 Cecil v. BP America Prod. Co.                     16-cv-410 (RAW)           E.D. Okla.

 Chamblee v. TerraForm Power, Inc.                 16 MD 2742 (PKC)(AJP)     S.D.N.Y.

 Chanve c. E.I. Du Pont De Nemours                 16-cv-00376-MAC-ZJH       E.D. Tex.

 Chavez v. Our Lady of Lourdes Hosp.               12-2-50575-9              Wash. Super. Ct.

 Chester v. TJX Cos.                               15-cv-1437 (ODW) (DTB)    C.D. Cal.

 Chieftain Royalty Co. v. Marathon Oil Co.         17-cv-334                 E.D. Okla.

 Chieftain Royalty Co. v. Newfield Exploration     17-cv-00336-KEW           E.D. Okla.
 Mid-Continent Inc.
 Chieftain Royalty Co. v. XTO Energy, Inc.         11-cv-00029-KEW           E.D. Okla.

 City of Los Angeles v. Bankrate, Inc.             14-cv-81323 (DMM)         S.D. Fla.

 Cline v Sunoco, Inc.                              17-cv-313-JAG             E.D. Okla.

 Cline v. TouchTunes Music Corp.                   14-CIV-4744 (LAK)         S.D.N.Y.

 Cobell v. Salazar                                 96-cv-1285 (TFH)          D.D.C.

 Common Ground Healthcare Coop. v. United States 17-877C                     F.C.C.

 Connolly v. Umpqua Bank                           C15-517 (TSZ)             W.D. Wash.

 Corona v. Sony Pictures Entm’t Inc.               14−CV−09600−RGK−E         C.D. Cal.

 Courtney v. Avid Tech., Inc.                      13-cv-10686-WGY           D. Mass.

 DASA Inv., Inc. v. EnerVest Operating LLC         18-cv-00083-SPS           E.D. Okla.

 Davis v. Carfax, Inc.                             CJ-04-1316L               D. Okla.




                                                                                                37
Case 16-11144-LSS             Doc 1620-1        Filed 08/16/20      Page 39 of 46



 CASE NAME                                           CASE NUMBER                      LOCATION

 Dearth v. Hartford Fire Ins. Co.                    16-cv-1603-Orl-37LRH             M.D. Fla.

 DeFrees v. Kirkland and U.S. Aerospace, Inc.        CV 11-04574                      C.D. Cal.

 del Toro Lopez v. Uber Techs., Inc.                 14-cv-6255                       N.D. Cal.

 Delkener v. Cottage Health Sys.                     30-2016-847934 (CU) (NP) (CXC)   Cal. Super. Ct.

 DeMarco v. AvalonBay Communities, Inc.              15-cv-00628-JLL-JAD              D.N.J.

 De Santiago v. California Respite Care, Inc.        CIVDS1807688                     Cal. Super. Ct.

 Diaz v. Lost Dog Pizza, LLC                         17-cv-02228-WJM-NYW              D. Colo.

 Dixon v. Zabka                                      11-cv-982                        D. Conn.

 Djoric v. Justin Brands, Inc.                       BC574927                         Cal. Super. Ct.

 Doan v. CORT Furniture Rental Corp.                 30-2017-00904345-CU-BT-CXC       Cal. Super. Ct.

 Doan v. State Farm Gen. Ins. Co.                    1-08-cv-129264                   Cal. Super. Ct.

 Donnenfield v. Petro, Inc.                          17-cv-02310                      E.D.N.Y.

 Dougherty v. Barrett Bus. Serv., Inc.               17-2-05619-1                     Wash. Super. Ct.

 Doughtery v. QuickSIUS, LLC                         15-cv-06432-JHS                  E.D. Pa.

 Dover v. British Airways, PLC (UK)                  12-cv-5567                       E.D.N.Y.

 Dozier v. Club Ventures Invs. LLC                   17BK10060                        S.D.N.Y.

 Duran v. DirecTV                                    4850 (1-14-CV-274709)            Cal. Super. Ct.

 Dwyer v. Snap Fitness, Inc.                         17-cv-00455-MRB                  S.D. Ohio

 Easley v. The Reserves Network, Inc.                16-cv-544                        N.D. Ohio

 Edwards v. Arkansas Cancer Clinic, P.A.             35CV-18-1171                     Ark. Cir. Ct.

 Edwards v. Hearst Commc’ns., Inc.                   15-cv-9279 (AT) (JLC)            S.D.N.Y.

 EEOC v. Patterson-UTI Drilling Co. LLC              5-cv-600 (WYD) (CBS)             D. Colo.

 Erica P. John Fund, Inc. v. Halliburton Co.         02-cv-1152                       N.D. Tex.

 Espenshade v. Wilcox & Wilcox                       BC647489                         Cal. Super. Ct.

 Essex v. The Children's Place, Inc.                 15-cv-5621                       D.N.J.

 Expedia Hotel Taxes & Fees Litig.                   05-2-02060-1 (SEA)               Wash. Super. Ct.

 Family Med. Pharmacy LLC v. Impax Labs., Inc.       17-cv-53                         S.D. Ala.

 Family Med. Pharmacy LLC v. Trxade Group Inc. 15-cv-00590-KD-B                       S.D. Ala.

 Farmer v. Bank of Am.                               11-cv-00935-OLG                  W.D. Tex.

 Felix v. WM. Bolthouse Farms, Inc.                  19-cv-00312-AWI-JLT              E.D. Cal.

 Fielder v. Mechanics Bank                           BC721391                         Cal. Super. Ct.

 Finerman v. Marriott Ownership Resorts, Inc.        14-cv-1154-J-32MCR               M.D. Fla.




                                                                                                         38
Case 16-11144-LSS           Doc 1620-1         Filed 08/16/20      Page 40 of 46



 CASE NAME                                          CASE NUMBER                     LOCATION

 Fitzgerald v. Lime Rock Res.                       CJ-2017-31                      Okla. Dist. Ct.

 Folweiler v. Am. Family Ins. Co.                   16-2-16112-0                    Wash. Super. Ct.

 Fosbrink v. Area Wide Protective, Inc.             17-cv-1154-T-30CPT              M.D. Fla.

 Fresno County Employees Ret. Assoc. v.             16-cv-1820 (JGK)                S.D.N.Y.
 comScore Inc.
 Frost v. LG Elec. MobileComm U.S.A., Inc.          37-2012-00098755-CU-            Cal. Super. Ct.
                                                    PL-CTL

 FTC v. Consumerinfo.com                            SACV05-801 AHS (MLGx)           C.D. Cal.

 Gazda v. Serve U Brands, Inc.                      E2019009233                     N.Y. Super. Ct.

 Gehrich v. Howe                                    37-2018-00041295-CU-SL-CTL      N.D. Ga.

 Gervasio v. Wawa, Inc.                             17-cv-245 (PGS) (DEA)           D.N.J.

 Gormley v. magicJack Vocaltec Ltd.                 16-cv-1869                      S.D.N.Y.

 Gragg v. Orange Cab Co.                            C12-0576RSL                     W.D. Wash.

 Granados v. County of Los Angeles                  BC361470                        Cal. Super., Ct.

 Grant v. Ballard Mgmt, Inc.                        18-2-54890-0 SEA                Wash. Super. Ct.

 Hahn v. Hanil Dev., Inc.                           BC468669                        Cal. Super. Ct.

 Hall v. Dominion Energy                            18-cv-00321-JAG                 E.D. Va.

 Halperin v. YouFit Health Clubs                    18-cv-61722-WPD                 S.D. Fla.

 Hanks v. Lincoln Life & Annuity Co. of New York 16-cv-6399 PKC                     S.D.N.Y.

 Harris v. Amgen, Inc.                              CV 07-5442 PSG (PLAx)           C.D. Cal.

 Harris v. Chevron U.S.A., Inc.                     15-cv-00094                     W.D. Okla.

 Harrison v. Strategic Experiential Group           RG16 807555                     Cal. Super. Ct.

 Health Republic Ins. Co. v. United States          16-259C                         F.C.C.

 Hernandez v. Experian Info. Solutions, Inc.        05-cv-1070 (DOC) (MLGx)         C.D. Cal.

 Hernandez v. Great Western Pacific Inc.            18-2-08788-1 SEA                Wash. Super. Ct.

 Hernandez v. United States Cold Storage of         S-1500-CV-282297-SPC            Cal. Super. Ct.
 California, Inc.
 Hines v. CBS Television Studios                    17-cv-7882 (PGG)                S.D.N.Y.

 Holt v. Murphy Oil USA, Inc.                       17-cv-911                       N.D. Fla.

 Hopwood v. Nuance Commc’n, Inc.                    4:13-cv-02132-YGR               N.D. Cal.

 Howard v. Southwest Gas Corp.                      18-cv-01035-JAD-VCF             D. Nev.

 Howell v. Checkr, Inc.                             17-cv-4305                      N.D. Cal.

 Huntzinger v. Suunto Oy                            37-2018-27159 (CU) (BT) (CTL)   Cal. Super. Ct.




                                                                                                       39
Case 16-11144-LSS                Doc 1620-1          Filed 08/16/20         Page 41 of 46



 CASE NAME                                                   CASE NUMBER               LOCATION

 In re Air Cargo Shipping Servs. Antitrust Litig.            06-md-1775 (JG) (VVP)     E.D.N.Y.

 In re Akorn, Inc. Sec. Litig.                               15-c-1944                 N.D. Ill.

 In re Am. Express Fin. Advisors Sec. Litig.                 04 Civ. 1773 (DAB)        S.D.N.Y.

 In re AMR Corp. (American Airlines Bankr.)                  1-15463 (SHL)             S.D.N.Y.

 In re Auction Houses Antitrust Litig.                       00-648 (LAK)              S.D.N.Y.

 In re AudioEye, Inc. Sec. Litig.                            15-cv-163 (DCB)           D. Ariz.

 In re Banner Health Data Breach Litig.                      16-cv-02696               D. Ariz.

 In re Broiler Chicken Antitrust Litig.                      16-cv-08637               N.D. Ill.

 In re Classmates.com                                        C09-45RAJ                 W.D. Wash.

 In re ConAgra Foods Inc.                                    11-cv-05379-CJC-AGR       C.D. Cal.

 In re CRM Holdings, Ltd. Sec. Litig.                        10-cv-00975-RPP           S.D.N.Y.

 In re Equifax Inc. Customer Data Sec. Breach Litig. 17-md-2800-TWT                    N.D. Ga.

 In re General Motors LLC Ignition Switch Litig.             2543 (MDL)                S.D.N.Y.

 In re Global Tel*Link Corp. Litig.                          14-CV-5275                W.D. Ark.

 In re GoPro, Inc. Shareholder Litig.                        CIV537077                 Cal. Super. Ct.

 In re Guess Outlet Store Pricing                            JCCP No. 4833             Cal. Super. Ct.

 In re Initial Pub. Offering Sec. Litig. (IPO Sec. Litig.)   No. 21-MC-92              S.D.N.Y.

 In re Intuit Data Litig.                                    15-CV-1778-EJD            N.D. Cal.

 In re J.P. Morgan Stable Value Fund ERISA Litig.            12-cv-02548-VSB           S.D.N.Y.

 In re Legacy Reserves LP Preferred Unitholder Litig. 2018-225 (JTL)                   Del. Ch.

 In re LIBOR-Based Fin. Instruments Antitrust Litig.         11-md-2262 (NRB)          S.D.N.Y.

 In re MyFord Touch Consumer Litig.                          13-cv-3072 (EMC)          N.D. Cal.

 In re Navistar MaxxForce Engines Mktg., Sales               14-cv-10318               N.D. Ill.
 Practices and Products
 In re Oil Spill by the Oil Rig “Deepwater Horizon”          2179 (MDL)                E.D. La.
 in the Gulf of Mexico, on April 20, 2010
 In re PHH Lender Placed Ins. Litig.                         12-cv-1117 (NLH) (KMW)    D.N.J.

 In re Pokémon Go Nuisance Litig.                            16-cv-04300               N.D. Cal.

 In re Polyurethane Foam Antitrust Litig.                    10-md-196 (JZ)            N.D. Ohio

 In re Processed Egg Prod. Antitrust Litig.                  08-MD-02002               E.D. Pa.

 In re Resistors Antitrust Litig.                            15-cv-03820-JD            N.D. Cal.

 In re Resonant Inc. Sec. Litig.                             15-cv-1970 (SJO) (MRW)    C.D. Cal.




                                                                                                         40
Case 16-11144-LSS             Doc 1620-1      Filed 08/16/20         Page 42 of 46



 CASE NAME                                            CASE NUMBER               LOCATION

 In re Stericycle, Inc. Sec. Litig.                   16-cv-07145               N.D. Ill.

 In re Stryker Rejuvenate and ABG II Hip Implant 13-md-2441                     D. Minn.
 Products Liab. Litig.
 In re SunTrust Banks, Inc. ERISA Litig.              08-cv-03384-RWS           N.D. Ga.

 In re Tenet Healthcare Corp. Sec.                    CV-02-8462-RSWL (Rzx)     C.D. Cal.

 In re The Engle Trust Fund                           94-08273 CA 22            Fla. 11th Cir. Ct.

 In re Ubiquiti Networks Sec. Litig.                  18-cv-01620 (VM)          S.D.N.Y.

 In re Unilife Corp. Sec. Litig.                      16-cv-3976 (RA)           S.D.N.Y.

 In re Washington Mut. Inc. Sec. Litig.               8-md-1919 (MJP)           W.D. Wash.

 In re Webloyalty.com, Inc. Mktg. & Sales             06-11620-JLT              D. Mass.
 Practices Litig.
 In re Wholesale Grocery Prod. Antitrust Litig.       9-md-2090 (ADM) (TNL)     D. Minn.

 In re Williams Sec. Litig.                           02-CV-72-SPF (FHM)        N.D. Okla.

 In re Yahoo! Inc. Sec. Litig.                        17-cv-373                 N.D. Cal.

 Ivery v. RMH Illinois, LLC and RMH Franchise         17-CIV-1619               N.D. Ill.
 Holdings, Inc.
 Jerome v. Elan 99, LLC                               2018-02263                Tx. Dist. Ct.

 Jeter v. Bullseye Energy, Inc.                       12-cv-411 (TCK) (PJC)     N.D. Okla.

 Johnson v. MGM Holdings, Inc.                        17-cv-00541               W.D. Wash.

 Jones v. Encore Health Res.                          19-cv-03298               S.D. Tex.

 Jordan v. Things Remembered, Inc.                    114CV272045               Cal. Super. Ct.

 Kellgren v. Petco Animal Supplies, Inc.              13-cv-644 (L) (KSC)       S.D. Cal.

 Kent v. R.L. Vallee, Inc.                            617-6-15                  D. Vt.

 Kissel v. Code 42 Software Inc.                      15-1936 (JLS) (KES)       C.D. Cal.

 Komesar v. City of Pasadena                          BC 677632                 Cal. Super. Ct.

 Konecky v Allstate                                   CV-17-10-M-DWM            D. Mont.

 Kramer v. DuPont, USA                                17L2                      Ill. Cir. Ct.

 Krueger v. Ameriprise Fin., Inc.                     11-cv-02781 (SRN/JSM)     D. Minn.

 Langan v. Johnson & Johnson Consumer Co.             13-cv-01471               D. Conn.

 Lee v. Hertz Corp., Dollar Thrifty Auto. Grp. Inc.   CGC-15-547520             Cal. Super. Ct.

 Linderman v. City of Los Angeles                     BC650785                  Cal. Super. Ct.

 Lindsay v. Cutter Wireline Serv., Inc.               7-cv-01445 (PAB) (KLM)    D. Colo.

 Linneman v. Vita-Mix Corp.                           15-cv-748                 S.D. Ohio




                                                                                                     41
Case 16-11144-LSS           Doc 1620-1         Filed 08/16/20     Page 43 of 46



 CASE NAME                                          CASE NUMBER              LOCATION

 Lion Biotechnologies Sec. Litig.                   17-cv-02086-SI           N.D. Cal.

 Liotta v. Wolford Boutiques, LLC                   16-cv-4634               N.D. Ga.

 Lippert v. Baldwin                                 10-cv-4603               N.D. Ill.

 Lloyd v. CVB Fin. Corp.                            10-cv-6256 (CAS)         C.D. Cal.

 Loblaw Card Program                                Remediation Program

 Mabrey v. Autovest                                 CGC-18-566617            Cal. Super. Ct.

 Machado v. Endurance Int'l Grp. Holdings Inc.      15-cv-11775-GAO          D. Mass.

 Malin v. Ambry Gentics Corp.                       30-2018-00994841-CU-     Cal. Super. Ct.
                                                    SL-CXC

 Martinez v. Rial de Minas, Inc.                    16-cv-01947              D. Colo.

 McClellan v. Chase Home Fin.                       12-cv-01331-JGB-JEM      C.D. Cal.

 McClintock v. Continuum Producer Serv., LLC        17-cv-00259-JAG          E.D. Okla.

 McFarland v. Swedish Med. Ctr.                     18-2-02948-1 SEA         Wash. Super. Ct.

 McGann v. Schnuck Markets Inc.                     1322-CC00800             Mo. Cir. Ct.

 McKibben v. McMahon                                14-2171 (JGB) (SP)       C.D. Cal.

 McKnight Realty Co. v. Bravo Arkoma, LLC           17-CIV-308 (KEW)         E.D. Okla.

 McNeal v. AccentCare, Inc.                         4:15cv03304              N.D. Cal.

 McNeill v. Citation Oil & Gas Corp.                17-CIV-121 (KEW)         E.D. Okla.

 McWilliams v. City of Long Beach                   BC361469                 Cal. Super. Ct.

 Mild v. PPG Indus., Inc.                           18-cv-04231              C.D. Cal.

 Millien v. Madison Square Garden                   17-cv-04000              S.D.N.Y.

 Milstead v. Robert Fiance Beauty Sch., Inc.        CAM-L-328-16             N.J. Super. Ct.

 Moeller v. Advance Magazine Publishers, Inc.       15-cv-05671 (NRB)        S.D.N.Y.

 Mohamed v. SkyHop Global LLC                       18-2-54565-0-KNT         Wash. Super. Ct.

 Mojica v. Securus Techs., Inc.                     14-cv-5258               W.D. Ark.

 Molnar v. 1-800-Flowers Retail, Inc.               BC 382828                Cal. Super. Ct.

 Monteleone v. Nutro Co.                            14-cv-00801-ES-JAD       D.N.J.

 Moodie v. Maxim HealthCare Servs.                  14-cv-03471-FMO-AS       C.D. Cal.

 Morel v. Lions Gate Entm’t Inc.                    16-cv-1407 (JFC)         S.D.N.Y.

 Moss v. United Airlines                            16-cv-08496              N.D. Ill.

 Muir v. Early Warning Services, LLC                16-cv-00521              D.N.J.

 Mylan Pharm., Inc. v. Warner Chilcott Pub. Ltd.    12-3824                  E.D. Pa.




                                                                                                42
Case 16-11144-LSS             Doc 1620-1       Filed 08/16/20      Page 44 of 46



 CASE NAME                                          CASE NUMBER                      LOCATION

 Nasseri v. Cytosport, Inc.                         BC439181                         Cal. Super. Ct.

 Nesbitt v. Postmates, Inc.                         CGC-15-547146                    Cal. Super. Ct.

 New Orleans Tax Assessor Project                   Tax Assessment Program

 New York v. Steven Croman                          450545/2016                      N.Y. Super. Ct.

 NMPA Late Fee Program Groups I-IVA                 Remediation Program              CRB

 Nozzi v. Housing Authority of the City of Los Angeles CV 07-0380 PA (FFMx)          C.D. Cal.

 Nwabueza v. AT&T                                   C 09-01529 SI                    N.D. Cal.

 Nwauzor v. GEO Group, Inc.                         17-cv-05769                      W.D. Wash.

 Ortega v. Borton & Sons, Inc.                      17-2-03005-39                    Wash. Super. Ct.

 O'Donnell v. Fin. American Life Ins. Co.           14-cv-01071                      S.D. Ohio

 Ortez v. United Parcel Serv., Inc.                 17-cv-01202 (CMA) (SKC)          D. Colo.

 Paggos v. Resonant, Inc.                           15-cv-01970-SJO                  C.D. Cal.

 Palazzolo v. Fiat Chrysler Auto. NV                16-cv-12803                      E.D. Mich.

 Parker v. Time Warner Entm’t Co.                   239 F.R.D. 318                   E.D.N.Y.

 Parker v. Universal Pictures                       16-cv-1193-CEM-DCI               M.D. Fla.

 Parmelee v. Santander Consumer USA Holdings Inc. 16-cv-783-K                        N.D. Tex.

 Pemberton v. Nationstar Mortgage LLC               14-cv-1024-BAS (MSB)             S.D. Cal.

 Petersen v. Costco Wholesale Co.                   13-cv-01292-DOC-JCG              C.D. Cal.

 Pickett v. Simos Insourcing Solutions Corp.        1:17-cv-01013                    N.D. Ill.

 Pierce v Anthem Ins. Cos.                          15-cv-00562-TWP-TAB              S. D. Ind.

 Podawiltz v. Swisher Int’l, Inc.                   16CV27621                        Or. Cir. Ct.

 Press v. J. Crew Group, Inc.                       56-2018-512503 (CU) (BT) (VTA)   Cal. Super. Ct.

 Purcell v. United Propane Gas, Inc.                14-CI-729                        Ky. 2nd Cir.

 Racies v. Quincy Bioscience, LLC                   15-cv-00292                      N.D. Cal.

 Ralph v. Get Fresh Produce, Inc.                   2019-CH-02324                    Ill. Cir. Ct.

 Ramos v. Hopele of Fort Lauderdale, LLC            17-cv-62100                      S.D. Fla.

 Reirdon v. Cimarex Energy Co.                      16-CIV-113 (KEW)                 E.D. Okla.

 Rhea v. Apache Corp.                               14-cv-00433-JH                   E.D. Okla.

 Rice v. Insync                                     30-2014-00701147-CU-NP-CJC       Cal. Super. Ct.

 Rice-Redding v. Nationwide Mut. Ins. Co.           18-cv-01203                      N.D. Ga.

 Rich v. EOS Fitness Brands, LLC                    RIC1508918                       Cal. Super. Ct.

 Rollo v. Universal Prop. & Cas. Ins.               2018-027720-CA-01                Fla. Cir. Ct.




                                                                                                        43
Case 16-11144-LSS           Doc 1620-1       Filed 08/16/20      Page 45 of 46



 CASE NAME                                        CASE NUMBER                  LOCATION

 Roman v. Antelope Valley Newspapers, Inc.        BC382639                     Cal. Super. Ct.

 Rotatori v. TGI Fridays                          14-0081-B                    Mass. Super. Ct.

 Roth v. Bellevue Club                            19-2-07780-8                 Wash. Super. Ct.

 Routh v. SEIU Healthcare 775NW                   14-cv-00200                  W.D. Wash.

 Rozeboom v. Dietz & Watson                       17-cv-01266-RAJ              W.D. Wash.

 Ruppel v. Consumers Union of United States, Inc. 16-cv-2444 (KMK)             S.D.N.Y.

 Saccoccio v. JP Morgan Chase                     13-cv-21107                  S.D. Fla.

 San Antonio Fire & Police Pension Fund v. Dole   15-cv-1140 (LPS)             E.D. Del.
 Food Co.
 Sanders v. Global Research Acquisition, LLC      18-cv-00555                  M.D. Fla.

 Sanders v The CJS Solutions Group, LLC           17-cv-03809                  S.D.N.Y.

 Schlesinger v. Ticketmaster                      BC304565                     Cal. Super. Ct.

 Schourup v. Private Label Nutraceuticals, LLC    2015cv01026                  C.D. Cal.

 Schwartz v. Intimacy in New York, LLC            13-cv-5735 (PGG)             S.D.N.Y.

 Schwartz v. Opus Bank                            16-cv-7991 (AB) (JPR)        C.D. Cal.

 SEB Inv. Mgmt. AB v. Endo Int'l PLC              17-cv-3711-TJS               E.D. Pa.

 Seegert v. P.F. Chang's China Bistro             37-2017-00016131-CU-MC-CTL   Cal. Super. Ct.

 Soderstrom v. MSP Crossroads Apartments LLC      16-cv-233 (ADM) (KMM)        D. Minn.

 Solano v. Amazon Studios LLC                     17-cv-01587 (LGS)            S.D.N.Y.

 Soto v. Diakon Logistics (Delaware), Inc.        08-cv-33-L(WMC)              S.D. Cal.

 Speed v. JMA Energy Co., LLC                     CJ-2016-59                   Okla. Dist. Ct.

 Stanley v. Capri Training Ctr.                   ESX-L-1182-16                N.J. Super. Ct.

 Steele v. PayPal, Inc.                           05-CV-01720 (ILG) (VVP)      E.D.N.Y.

 Stillman v. Clermont York Assocs. LLC            603557/09E                   N.Y. Super. Ct.

 Stretch v. Montana                               DV-04-713 (A)                Mont. 11th Dist. Ct.

 Strickland v. Carrington Mortgage Services, LLC 16-cv-25237                   S.D. Fla.

 Strougo v. Lannett Co.                           18-cv-3635                   E.D. Pa.

 Stuart v. State Farm Fire & Cas. Co.             14-cv-04001                  W.D. Ark.

 Sudunagunta v. NantKwest, Inc.                   16-cv-01947-MWF-JEM          C.D. Cal.

 Sullivan v Wenner Media LLC                      16−cv−00960−JTN−ESC          W.D. Mich.

 Swinton v. SquareTrade, Inc.                     18-CV-00144-SMR-SBJ          S.D. Iowa

 Szafarz v. United Parcel Serv., Inc.             SUCV2016-2094-BLS2           Mass. Super. Ct.




                                                                                                      44
Case 16-11144-LSS             Doc 1620-1     Filed 08/16/20      Page 46 of 46



 CASE NAME                                        CASE NUMBER               LOCATION

 Terrell v. Costco Wholesale Corp.                16-2-19140-1-SEA          Wash. Super. Ct.

 Timberlake v. Fusione, Inc.                      BC 616783                 Cal. Super. Ct.

 Tkachyk v. Traveler’s Ins.                       16-28-m (DLC)             D. Mont.

 T-Mobile Remediation Program                     Remediation Program

 Tolliver v. Avvo, Inc.                           16-2-5904-0 (SEA)         Wash. Super. Ct.

 Townes, IV v. Trans Union, LLC                   04-1488-JJF               D. Del.

 Tschosik v. Diamond Freight Sys.                 16-2-01247-1              Wash. Super. Ct.

 Tyus v. Gen. Info. Solutions LLC                 2017CP3201389             S.C. C.P.

 United States v. City of Austin                  14-cv-00533-LY            W.D. Tex.

 United States v. City of Chicago                 16-c-1969                 N.D. Ill.

 United States v. Consol. City of Jacksonville    170-17M-393               U.S. D.O.J.

 United States v. Greyhound Lines, Inc.           16-67-RGA                 D. Del.

 USC Student Health Ctr. Settlement               18-cv-04258-SVW           C.D. Cal.

 Viesse v. Saar's Inc.                            17-2-7783-6 (SEA)         Wash. Super. Ct.

 Wahl v. Yahoo! Inc.                              17-cv-2745 (BLF)          N.D. Cal.

 Walton v. AT&T Servs., Inc.                      15-cv-3653 (VC)           N.D. Cal.

 Weber v. KASA Delivery LLC                       16-2-13761-0 SEA          Wash. Super. Ct.

 WellCare Sec. Litig.                             07-cv-01940-VMC-EAJ       M.D. Fla.

 Williams v. Children's Mercy Hosp.               1816-CV 17350             Mo. Cir. Ct.

 Williams v. Naples Hotel Group, LLC              18-cv-422-Orl-37-DCI      M.D. Fla.

 Williams v. Weyerhaeuser Co.                     995787                    Cal. Super. Ct.

 Wilson v. LSB Indus., Inc.                       15-cv-07614-RA-GWG        S.D.N.Y.

 Wood v. AmeriHealth Caritas Serv.                19-2194                   E.D. Pa.

 Wornicki v. Brokerpriceopinion.com, Inc.         13-cv-03258 (PAB) (KMT)   D. Colo.

 Wright v. Lyft, Inc.                             14-cv-00421-BJR           W.D. Wash.

 Young v. World Wide Tech., LLC                   2019-L-001728             Ill. 13th Cir. Ct.




                                                                                                 45
